Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.

(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method and Device for producing riblets by 3d printing.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The recitation of “with simultaneous laser removal parallel grooves on the paint surface and hence riblets in flow direction arise” is unclear how the laser is meant to make the grooves and how the riblets are meant to arise.
Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The recitation of "between two interfering partial beams is specifically modified".  The structure and definition of specifically modified is not clear as to what is modified nor how the modification is supposed to occur.
Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The recitation of "a groove distance a of the riblets can be specifically modified and/or specifically adapted to flow conditions" is unclear how the groove distance is modified or adapted and the structure is not defined nor identified.
28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The recitation of "for specifically modifying of the combination angle" is unclear as to how the modification is meant to occur.
Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The recitation of "partial beams can be specifically modified" is unclear as to how the modification is meant to occur and the structure related to performing the modification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 20, 24, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The use of “and/or” in these claims 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “in particular into” is unclear if the laser interference patterning is meant to occur on a painted and cured surface or if it is mean to mean the patterning is meant to occur in the painted and cured surface. 
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “system of the surface” is unclear if the surface is meant to be the painted and cured surface of claim 16.  
Claim 17 recites the limitation "the paint system".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what paint system is being referenced or if the applicant means to refer to the painted and cured surface of claim 16.
Claim 17 recites the limitation "the laser".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what laser is being referenced or if the applicant means to refer to inherently incorporate the fact that laser interference patterning requires a laser to do so.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “by aid” is unclear because the 
Claim 18  recites the limitation "the paint surface".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what paint system is being referenced or if the applicant means to refer to the painted and cured surface of claim 16.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “an interference structure” is unclear because the structural makeup of the interference structure is not identified nor is the way that the structure is meant to interfere.
Claim 19  recites the limitation "the paint surface".  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what paint system is being referenced or if the applicant means to refer to the painted and cured surface of claim 16.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “applied into an outer top paint layer” is unclear if the laser interference patterning is meant to occur on a top paint layer or if it 
Claim 23 recites the limitation "the riblet production".  There is insufficient antecedent basis for this limitation in the claim.  The or a Riblet production is not defined previously, it is unclear if the applicant means to refer to the method for producing riblets.  
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “flow conditions which are typically present during operation” is unclear as to what the flow conditions are meant to be of, the riblet or aircraft the riblets are applied to. It is also unclear what operation is being referred to, if it is the operation of the method for producing riblets or the operation of the vehicle that the riblets are manufactured onto.  
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “the tiltable deflection mirror” is unclear which deflection mirror is being referred to because claim 25 discloses “at least one tiltable deflection mirror” which means that there exists a possibility of more than one deflection mirror.  The recitation of “the surface” is unclear what surface is being referred to. 

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “deflecting a partial beam” is unclear because it is unclear which partial beam is being deflected or if it is meant to bring in a new partial beam.  The recitation of “onto the surface” is unclear which surface is meant to be identified.  The recitation of “the tiltable deflection mirror” is unclear which deflection mirror is being referred to because claim 25 discloses “at least one tiltable deflection mirror” which means that there exists a possibility of more than one deflection mirror.      


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18, 19, 20, 21, 22, 23, 24, 25, 26, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160243586 A1 Travis (hereinafter “Travis”) in view of US 20170090289 A1 Yajima (hereinafter “Yajima”). 
Regarding claim 16, Travis teaches Method for producing riblets (abstract teaches a riblet forming system) and further discloses wherein the riblets are applied by means of laser (par. 42 teaches riblet formation via laser; computer controlled laser 902) (par. 42 teaches riblet formation via laser and onto a paint layer 904) Travis does not teach by means of laser interference patterning. Along the same field of endeavor, Yajima is considered analogous art because Yajima discloses a method includes dividing a single beam emitted from a coherent light source into at least two branch beams, and causing the branch beams to cross each other at a predetermined interference angle thereby generating interference light (abstract) which is in the same field of endeavor.  Yajima teaches by means of laser interference patterning (par. 10 and par. 37 teaches using a light source that is split into two branch beams that irradiate a substrate in a stepwise manner which is by definition laser interference patterning; par. 75 to par. 79 teach the exposure device 1 and use of the exposure device 1 that is responsible for creating the patterning).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Travis reference, to by means of laser interference patterning, as suggested and taught by Yajima, for the purpose of providing a means such that it is advantageously possible to irradiate the substrate with the interference light to form a structure, which continuously extends on a large surface of the large substrate (par. 11).
Regarding claim 18, Travis and Yajima teach Method according to claim 16 as discussed above and Travis further discloses characterized in that by aid of two interfering partial beams on the paint surface, an interference structure (riblets 112) is generated with intensity maxima in a periodic distance L (par. 43 discloses the use of the laser to form the riblets that are incorporated in figures 2a through 2c and figure 3 per paragraphs 14 through 17, therefore periodic distance L is analogous to tip-to-tip spacing 118 between the riblets in par. 33).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that characterized in that by aid of two interfering partial beams on the paint surface, an interference structure is generated with intensity maxima in a periodic distance L, as suggested and taught by Travis, for the purpose of providing an advantageous means for Larger dimensions for the riblets and/or spacing may be present for hydrodynamic or low speed aerodynamic applications while extremely small dimension may be employed for high speed aerodynamic applications (Travis par. 33).
Regarding claim 19, Travis and Yajima teach Method according to claim 16 as discussed above and Travis further discloses characterized in that by lateral movement of an interference structure with simultaneous laser removal parallel grooves on the paint surface and hence riblets in flow direction arise (par. 42 teaches The laser 902 is activated by the computer control system 608 to cut the required topology for the riblets into the paint layer .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that characterized in that by lateral movement of an interference structure with simultaneous laser removal parallel grooves on the paint surface and hence riblets in flow direction arise, as suggested and taught by Travis, for the purpose of providing a surface to advantageously allow for drag reduction on surfaces of other aerospace vehicles (par. 33).
Regarding claim 20, Travis and Yajima teach Method according to claim 16 as discussed above and Travis further discloses characterized in that the riblets are applied into an outer top paint layer wherein a base paint layer positioned below the top paint layer exhibits a comparatively low absorption for the corresponding laser wavelength (par. 43 and fig. 9B teach an embodiment where laser 902 under control computer control system 608 is passed by gantry 606 over the aerodynamic surface that has been wetted with an agent 906 by an applicator 908, wherein the agent is activated by laser light for stereo lithographic building of structure for the riblets 112, where agent 906 is analogous to a top paint layer) and/or is partially exposed by means of the interfering laser radiation (par. 42 and fig. 9A teach an embodiment where the aerodynamic surface 111 has a paint layer 904 and where laser 902 is activated by the computer control system 608 to cut the required topology for the riblets into the paint layer 904 which means that the riblets are exposed by the operation).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that characterized in that the riblets are applied into an outer top paint layer wherein a base paint layer positioned below the top paint layer exhibits a comparatively low absorption for the corresponding laser wavelength and/or is partially exposed by means of the interfering laser radiation, as suggested and taught by Travis, for the purpose of providing an advantageous means to allow rapid repair of damaged riblets by stripping of the paint layer in the damaged area and reapplication of paint and forming of riblets (par. 44).
Regarding claim 21, Travis and Yajima teach Method according to claim 16 as discussed above and Travis further discloses characterized in that for the generation of steep flanks (par. 33 and figures 2a, 2b, and 2C show a side profile of the riblets 112 of Travis and it is noted that the triangular shape of the riblets 112 are analogous to steep flanks) at the riblets (riblets 112).  Travis does not teach an original laser beam is split into three or four in particular identical partial beams and these in turn are brought to an overlap for the generation of interference structures on the paint surface.  However,  Yajima teaches an original laser beam (single laser beam B0 par. 177) is split into three or four in particular identical partial beams (par. 177 branch beams C1, C2, C3, and C4) and these in turn are brought to an overlap (par. 177 teaches the beam from the light source may be divided into three or more beams, and these beams may simultaneously be directed to the substrate and par. 177 further teaches the multi-beam interference exposure should provide the same result as the two-beam interference exposure of the first embodiment, with the angle difference δ between the first interference beam and the second interference beam being 90 degrees, then four beams may be used where and paragraphs 117 to 122 teach the calculations and method of overlapping the laser) for the generation of interference structures on the paint surface (the structure of Yajima can be applied to the apparatus of Travis for the purpose of generating riblets on the aerodynamic surface 111 of Travis because Yajima performs essentially the same task but on a .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Yajima reference, to include an original laser beam is split into three or four in particular identical partial beams and these in turn are brought to an overlap for the generation of interference structures on the paint surface, as suggested and taught by Yajima, for the purpose of providing a means to advantageously make it possible to apply a uniform interference exposure to a large substrate (Yajima par. 121).
Regarding claim 22, Travis and Yajima teach Method according to claim 18 as discussed above.  Travis and Yajima disclose the claimed invention except for characterized in that a first interference structure is displaced with respect to a second interference structure by L/2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment or model an optimized relative distance to place riblets or interference structures on a surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to place the riblets or interference structures characterized in that a first interference structure is displaced with respect to a second interference structure by L/2 for the purpose of gaining an aerodynamic advantage by identifying tip-to-tip spacing 118 between the riblets as shown in FIG. 3 are determined by the dynamic pressure, Q, exerted on the surface and may vary from location to location on the vehicle. Larger dimensions for the riblets and/or spacing may be present for hydrodynamic or low speed aerodynamic applications while extremely small dimension may be employed for high speed aerodynamic applications as taught by Travis par. 33. 
Method according to claim 18 as discussed above and Yajima further discloses characterized in that during the riblet production (as discussed above, the apparatus of Yajima can be applied to the apparatus of Travis for the purpose of riblet production because Yajima performs the same task as Travis but Yajima uses a different substrate than Travis and the instant application), a combination angle θ between two interfering partial beams is specifically modified (par. 125 teaches the need to modify the angle of the interference fringes of the branch beams; par. 173 to par. 177 teach mirrors 17a and 17 b as being angle adjustable which is analogous to providing a means so that the interference angle can be specifically modified).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Travis reference, such that characterized in that during the riblet production, a combination angle θ between two interfering partial beams is specifically modified, as suggested and taught by Yajima, for the purpose of providing an advantageous means so that the line-to-line pitches of one exposure process cancel the line-to-line pitches of another exposure process. In order to avoid this problem, a mechanism and equipment for precisely detecting the angle of the interference fringes on the work surface are needed, and a mechanism and equipment for correcting (adjusting) the interference fringes are needed (Yajima par. 125).
Regarding claim 24, Travis and Yajima teach Method according to claim 23 as discussed above and Yajima further discloses characterized in that by the specific modification of the combination angle θ as discussed above.  Travis and Yajima disclose the claimed invention except for a groove distance a of the riblets can be specifically modified and/or specifically adapted to flow conditions which are typically present during operation at a to be processed region of the surface. It would have been obvious to one having ordinary a groove distance a of the riblets can be specifically modified and/or specifically adapted to flow conditions which are typically present during operation at a to be processed region of the surface for the purpose of gaining an aerodynamic advantage by identifying tip-to-tip spacing 118 between the riblets as shown in FIG. 3 are determined by the dynamic pressure, Q, exerted on the surface and may vary from location to location on the vehicle. Larger dimensions for the riblets and/or spacing may be present for hydrodynamic or low speed aerodynamic applications while extremely small dimension may be employed for high speed aerodynamic applications as taught by Travis par. 33. 
Regarding claim 25, Travis and Yajima teach Method according to claim 23 as discussed above and Yajima further discloses characterized in that for specifically modifying the combination angle θ, at least one tiltable deflection mirror for deflecting a partial beam is tilted (par. 125 teaches the need to modify the angle of the interference fringes of the branch beams; par. 173 to par. 177 teach mirrors 17a and 17 b as being angle adjustable which is analogous to providing a means so that the interference angle can be specifically modified, therefore there is at least one mirror 17 or 17b that can be adjusted).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Travis reference, to include characterized in that for specifically modifying the combination angle θ, at least one tiltable deflection mirror for deflecting a partial beam is tilted, as suggested and taught by Yajima, for the purpose of providing an 
Regarding claim 26, Travis and Yajima teach Method according to the claim 25 as discussed above and Yajima further discloses characterized in that the tiltable deflection mirror directs a partial beam onto the surface or onto an optical deflection body for deflection onto the surface (par. 125 teaches the need to modify the angle of the interference fringes of the branch beams; par. 173 to par. 177 teach mirrors 17a and 17 b as being angle adjustable which is analogous to providing a means so that the interference angle can be specifically modified; figures 18a and 18b show the reflected beams B3 and B4 being directed to a predetermined location on the work W; par. 173 teaches the reflection beam B3 is directed to a predetermined location on the work W. The mirror-reflected beam B4 from the mirror 17b (not shown in FIG. 21A) combines (interferes) with the mirror-reflected beam B3 on the work W to create the interference fringes (interference beam)).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Travis reference, to include characterized in that the tiltable deflection mirror directs a partial beam onto the surface or onto an optical deflection body for deflection onto the surface, as suggested and taught by Yajima, for the purpose of providing an advantageous means of adjusting the interference angle θ of the beam B3 while maintaining the positional relation between the normal line from the mirror 17a and the reflecting plane of the mirror 17a (par. 174).
Device for applying riblets (abstract teaches a riblet forming system) and further discloses by means of laser (par. 42 teaches riblet formation via laser; computer controlled laser 902) (par. 42 teaches riblet formation via laser and onto a paint layer 904 onto aerodynamic surface 111), comprising a laser par. 42 teaches riblet formation via laser; computer controlled laser 902), (controlled motion gantry 606), wherein the movement unit is configured such that the processing head can be moved over a surface to be processed (par. 42 teaches a computer controlled laser 902 mounted to the gantry 606 is transitioned over the aerodynamic surface 111 with a paint layer 904 previously applied to the surface. The laser 902 is activated by the computer control system 608 to cut the required topology for the riblets into the paint layer 904), (par. 43 discloses the use of the laser to form the riblets that are incorporated in figures 2a through 2c and figure 3 per paragraphs 14 through 17, therefore periodic distance L is analogous to tip-to-tip spacing 118 between the riblets in par. 33), .  Travis does not teach interference patterning . Along the same field of endeavor, Yajima is considered analogous art because Yajima discloses a method includes dividing a single beam emitted from a coherent light source into at least two branch beams, and causing the branch beams to cross each other at a predetermined interference angle thereby generating interference light (abstract) which is in the same field of endeavor.  Yajima teaches interference patterning (par. 10 and par. 37 teaches using a light source that is split into two branch beams that irradiate a substrate in a stepwise manner which is by definition laser interference patterning; par. 75 to par. 79 teach the exposure device 1 and use of the exposure device 1 that is responsible for creating the patterning) (exposure device 1) with a beam splitting device (beam splitting element 6) and a focusing device (light condensing lenses 8a and 8b and collimator lenses 10a and 10b) (laser beams B3 and B4) (as discussed above, the apparatus of Yajima can be applied to the apparatus of Travis for the , in particular during the application of the riblets into the surface (as discussed above, the apparatus of Yajima can be applied to the apparatus of Travis for the purpose of riblet production because Yajima performs the same task as Travis but Yajima uses a different substrate than Travis and the instant application), a combination angle θ between the two interfering partial beams can be specifically modified (par. 125 teaches the need to modify the angle of the interference fringes of the branch beams; par. 173 to par. 177 teach mirrors 17a and 17 b as being angle adjustable which is analogous to providing a means so that the interference angle can be specifically modified).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Travis reference, to include interference patterning , as suggested and taught by Yajima, for the purpose of providing an advantageous means so that the line-to-line pitches of one exposure process cancel the line-to-line pitches of another exposure process. In order to avoid this problem, a mechanism and equipment for precisely detecting the angle of the 
Regarding claim 30, Travis and Yajima teach Component, in particular produced by the method according to claim 16 as discussed above and Travis further discloses wherein a surface of the component (surface 111) comprises riblets (riblets 112), wherein the riblets and grooves between the riblets extend continuously in a longitudinal direction (par. 33 teaches To assist in providing necessary flexibility of the riblet structure, the riblets may be discontinuous as shown in FIG. 4A with gaps 402 spaced at longitudinal distances 406 along the length of riblets 112. Separation 404 between paint strips forming riblets in the embodiment of FIG. 2B may be employed to eliminate lateral bending stresses which might deform riblets in the array), wherein a groove distance a between two immediately neighbouring grooves changes in the longitudinal direction (par. 43 discloses the use of the laser to form the riblets that are incorporated in figures 2a through 2c and figure 3 per paragraphs 14 through 17, therefore periodic distance L is analogous to tip-to-tip spacing 118 between the riblets in par. 33; par. 33 teaches Spacing of the riblets may vary depending on the fluid dynamic properties of the air, water or other fluid for which the application of riblets is employed which gives the design flexibility to dynamically change the spacing between the grooves to optimize aerodynamics).   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that wherein a surface of the component comprises riblets, wherein the riblets and grooves between the riblets extend continuously in a longitudinal direction, wherein a groove distance a between two immediately neighbouring grooves changes in the longitudinal direction, as suggested .

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160243586 A1 Travis (hereinafter “Travis”) in view of US 20170090289 A1 Yajima (hereinafter “Yajima”) in view of US 20130277341 A1 Dvorkin (hereinafter “Dvorkin”). 
Regarding claim 27, Travis and Yajima teach Method according to claim 26 as discussed above.  Travis and Yajima do not teach characterized in that the optical deflection body for deflecting a partial beam comprises a two-dimensionally curved deflection area for specifically modifying the combination angle θ dependent on a tilt angle change δ of the tiltable deflection mirror, in particular with a processing distance which is independent from a tilt angle change δ. Along the same field of endeavor, Dvorkin is considered analogous art because Dvorkin discloses The dual-focus optical conversion unit may comprise a beam splitter and a convex mirror (abstract) which is in the same field of endeavor of reflection.  Dvorkin teaches characterized in that the optical deflection body for deflecting a partial beam comprises a two-dimensionally curved deflection area (convex mirror 150) for specifically modifying the combination angle θ dependent on a tilt angle change δ (par. 38 teaches convex mirror 150 creating two different foci for D-beam 125 and R-beam 123 and a convex mirror has at least two dimensions that are curved if a given finite line is chosen on said convex mirror) of the tiltable deflection mirror (while Dvorkin is silent to a tiltable mirror, Dvorkin teaches a galvo scanner 250 which accomplishes the same task to move the laser beam in directions to process a workpiece), in particular with a processing distance which is independent from a tilt angle change δ (par. 38 teaches distance between the two different foci .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Travis and Yajima references, to include characterized in that the optical deflection body for deflecting a partial beam comprises a two-dimensionally curved deflection area for specifically modifying the combination angle θ dependent on a tilt angle change δ of the tiltable deflection mirror, in particular with a processing distance which is independent from a tilt angle change δ, as suggested and taught by Dvorkin, for the purpose of providing a means to advantageously allow for increases the cutting speed as well as the quality of the cutting edges (par. 4).
Regarding claim 28, Travis and Yajima teach Method according to 26 as discussed above.  Travis and Yajima do not teach characterized in that the optical deflection body for deflecting a partial beam comprises a three-dimensionally curved deflection area for focusing the partial beam onto the surface and/or for specifically modifying of the combination angle θ dependent on a tilt angle change δ of the tiltable deflection mirror, in particular with a processing distance which is independent from a tilt angle change δ. Along the same field of endeavor, Dvorkin is considered analogous art because Dvorkin discloses The dual-focus optical conversion unit may comprise a beam splitter and a convex mirror (abstract) which is in the same field of endeavor of reflection.  Dvorkin teaches characterized in that the optical deflection body for deflecting a partial beam comprises a three-dimensionally curved deflection area (convex mirror 150) for focusing the partial beam onto the surface and/or for specifically modifying of the combination angle θ dependent on a tilt angle change δ (par. 38 teaches convex mirror 150 creating two different  of the tiltable deflection mirror (while Dvorkin is silent to a tiltable mirror, Dvorkin teaches a galvo scanner 250 which accomplishes the same task to move the laser beam in directions to process a workpiece), in particular with a processing distance which is independent from a tilt angle change δ (par. 38 teaches distance between the two different foci may match the required thickness of the material (workpiece) that needs to be cut  which means the laser is movable around a workpiece independent of laser angle change of the galvo).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Travis and Yajima references, to include characterized in that the optical deflection body for deflecting a partial beam comprises a three-dimensionally curved deflection area for focusing the partial beam onto the surface and/or for specifically modifying of the combination angle θ dependent on a tilt angle change δ of the tiltable deflection mirror, in particular with a processing distance which is independent from a tilt angle change δ, as suggested and taught by Dvorkin, for the purpose of providing a means to advantageously allow for increases the cutting speed as well as the quality of the cutting edges (par. 4).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160243586 A1 Travis (hereinafter “Travis”) in view of US 20170090289 A1 Yajima (hereinafter “Yajima”) in view of US 20130062004 A1 Amirehteshami (hereinafter “Amirehteshami”). 
Regarding claim 17, Travis and Yajima teach Method according to claim 16 as discussed above and Yajima further discloses (par. 76, Yajima teaches the use of a diode-pumped (LD pumped) solid-state laser that emits a laser beam at a predetermined wavelength,  a diode-pumped laser is known in the art to pulse a diode at a very fast frequency, Yajima further teaches a wavelength of 266nm which, when standard and known math conversion is applied, requires switching a durations faster than 1ms to achieve this desired wavelength).  Travis and Yajima do not teach characterized in that the paint system of the surface is based on polyurethane, epoxy and/or acrylic components . Along the same field of endeavor, Amirehteshami is considered analogous art because Amirehteshami discloses a similar device that solves the same problem of riblets may be formed in aerodynamic surfaces to reduce drag by forming a composite material layup (abstract).  Amirehteshami teaches characterized in that the paint system of the surface is based on polyurethane, epoxy and/or acrylic components (paragraphs 32, 42, 48, and 50 teach the riblets 12 being integrally formed on the upper surface of multiple piles 24a, 24b of composite material, such as carbon fiber epoxy) Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Travis reference, to include characterized in that the paint system of the surface is based on polyurethane, epoxy and/or acrylic components , as suggested and taught by Amirehteshami, for the purpose of providing the advantage of allowing for the use of a resin or an adhesive commonly used in the fabrication of composite structures (par. 42).  Travis, Yajima, and Amirehteshami disclose the claimed invention except for and/or that the laser, in particular CO2 laser. It would have and/or that the laser, in particular CO2 laser for the advantageous purpose of emitting a laser beam at a predetermined wavelength λ (Yajima par. 76) so that the line-to-line pitch of the interference fringes may be reduced to a value close to a half of the wavelength λ, of the laser beam emitted from the light source 2, if the refractive index n of the exposure environment is equal to one (Yajima par. 92).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609.  The examiner can normally be reached on 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/            Examiner, Art Unit 3761

/DANA ROSS/            Supervisory Patent Examiner, Art Unit 3761